 In the MatterOfHIGHWAY TRAILER COMPANYandUNITED AUTO-MOBILE WORKERS OF AMERICA,LOCAL No. 135 AND LOCAL No. 136Case No. C-004.-Decided September ,10, 1937Automobile Industry-Company-Dominated. Union.:domination and inter-ference with formation and administration;organization and domination bysupervisory employees;soliciting and encouraging membership in ; discrimina-tion in favor of;check-off agreementwith ;agreement tantamount to ' closedshop agreement with ; disestablished as agency for collective bargaining-Interference,Restraint,or Coercion:urging, persuading and warning employeesto join company-dominated union, and threatening them with discharge fornon-compliance;surveillance of meetings;recognition of one organization withknowledgethat not freechoice of majority, in spite of agreement to awaitresult of electionto be held by theBoard-Condition of Employment:liabilityto discharge at will of company-dominated union for failure to join suchunion-Discrimination:non-reinstatement following strike; discharge for re-fusal to join company-dominatedunion-Rcinstatement Ordered-Back Pay:awarded ; in case of employees obtaining regular and substantially equivalentemployment,only to dateon which said employees obtained such employment.Mr. Lawrence A. Knappfor the Board. -Jefris,Mouat, Oestreic/i,Wood and Cunningham, by Mr. O. A.OestreichandMr. F. J. E. Wood,of Janesville,Wis., for the re-spondent.Mr. Joseph Friedman,of counsel to'the Board.DECISIONSTATEMENT OF THE CASEUpon charges duly filed by Local No. 135 and Local No. 136,United Automobile Workers of America, herein called Local No.135 and Local No. 136, respectively, the National Labor RelationsBoard, herein called the Board, by Nathaniel S. Clark, RegionalDirector for the Twelfth Region (Milwaukee, Wisconsin), issued itscomplaint, dated March 7, 1936, against the Highway Trailer Com-pany, Edgerton,Wisconsin, herein called the respondent, allegingthat the respondent had engaged in and was engagingin unfairlabor practices affecting commerce within the meaning, of Section 8,subdivisions (1), (2), and (3) and Section 2; subdivisions (6) and(7) of the National Labor Relations Act, 49 'Stat. 449, herein calledthe Act.The complaint and an accompanying notice of a hearing to beheld on March 19, 1936, were duly served on the respondent and591 592NATIONAL LABOR RELATIONS BOARDon Local No. 135 and Local No. 136.Thereafter the respondentfiled an answer to the complaint.On March 18, 1936, the respondentsought to restrain further proceedings under the Act by filing abill in equity with the District Court of the United States for theEastern District of Wisconsin, praying for a temporary restrainingorder and a preliminary injunction.The former was, granted bythe Court on the same day without notice, and the latter shortlythereafter upon notice and hearing.Proceedings in the case underthe Act were postponed until the District Court entered its decreeon the mandate of the United, States Circuit Court of Appealsfor the Seventh- Circuit, issued on February 2, 1937, directing theDistrict Court to reverse its order and to dissolve the temporaryinjunction and dismiss the respondent's bill for want of equity.'On February 10, 1937, the respondent filed an answer, substan-tially similar in content to its answer previously filed on March 12,1936, in which, in substance, it denied most of the allegations of thecomplaint, admitting, however, those concerning its incorporationand, in part, the allegations concerning the respondent and its busi-ness.It did not specifically deny the alleged discrimination againstany of the persons named in the complaint because of membership inLocal No. 135 or Local No. 136 or their predecessor unions, or refusalto join the Edgerton Highway Trailer Employees' Shop Union or theStoughton Highway Trailer Employees' Shop Union, herein calledthe Edgerton Shop Union and the Stoughton Shop Union, respec-tively, but set forth affirmative allegations in justification of therespondent's action as to each person. The answer also containedaverments that the Act was unconstitutional.Pursuant to notice, a hearing was held on May 6, 7, 8, 10, 11, 12,and 13, 1937, at Janesville, Wisconsin, before John T. Lindsay, theTrial Examiner duly designated by the Board.The Board and therespondent were represented by counsel.Full opportunity to beheard, to examine and cross-examine witnesses, and to produce evi-dence bearing upon the issues was afforded to all the parties.Duringthe hearing a stipulation was entered into by counsel for the Boardand counsel for the ,respondent whereby it was agreed that certainfacts, pertaining to the respondent and its business should be in-cluded in the record.The parties declined to avail themselves of theopportunity afforded for argument at the close of the hearing, butthe respondent filed a brief with the Trial Examiner.By order of the Board, dated August 5, 1937, the proceeding waytransferred to and continued before the Board in accordance withArticle II, Section 37 of the National Labor Relations Board Rulesand Regulations-Series 1, as amended.1 The decisionof the Circuit Court of Appeals appears inClark et at.v Lindemannand Hoverson Company, et at and fourothercases,88 F. (2nd) 59 (C. C. A. 7th). DECISIONS AND ORDERS593On, the second day preceding the final day of the hearing, thetestimony of John D. Erickson was introduced to prove a five weeks'discriminatory lay-off of Erickson,althoughthe complaint containedno allegations concerning it.At approximately noon of the day pre-ceding the final day of the hearing counsel for the respondent statedprivately to counsel for the Board that he expected to be able to offerevidence in denial within 24 hours.On the morning of the last dayof the hearing,the Trial Examiner, over the objection of counselfor the respondent,allowed the complaint to be amended to includeallegations setting forth a five weeks'discriminatory lay-off ofErickson.The Trial Examiner made a ruling requiring counsel forthe respondent to offer evidence in denial by three o'clock of theafternoon of the last day of the hearing, over the objection of counselfor the respondent that lie had been unable to discuss the matterwith his client and therefore did not deem himself authorized todefend Erickson's case.He offered no evidence in denial.gations in the amended complaint concerning Erickson will be dis-missed, for the reason that the respondent was not allowed sufficienttime in which to answer them.The Board has reviewed all the other rulings made by the TrialExaminer during the course of the hearing and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE RESPONDENT AND ITS BUSINESSThe respondent,Highway Trailer Company, is a Wisconsin cor-poration with its principal office and main plant at Edgerton, Wis-consin, and an additional plant at Stoughton,Wisconsin.It islicensed to transact business as a foreign corporation in five states.The respondentis engagedin the manufacture,assembly, sale, anddistribution of various types of hauling, transportation,and otherequipment,including automotive and truck commercial trailers, earthboringmachines,winches, bodies, pole derricks, and self-loadingscrapers.The principal raw materials,parts, and supplies utilized by therespondent in the manufacture and assembly of its products are iron,;steel;various iron and steel products,such as wheels,axles, rims,bearings,bolts, and screws;lumber; paint;and tires.The respond-ent's purchases of raw materials,parts, and supplies in 1936 aggre-gated in value approximately $1,340,000.About 80 per cent of the,raw materials,parts, and supplies purchasedby the respondent comefrom states other than the State of Wisconsin. 594NATIONAL LABOR RELATIONS BOARDAll of its products are manufactured at its Wisconsin plants.Approximately 55 to 60 per cent of its sales are made through itsEdgerton office and shipped to customers.Approximately 40 to45 per cent of itssales aremade through branch sales offices whichitmaintains in several large cities outside of Wisconsin, throughtheMartin Rocking Fifth Wheel and Trailer Company, a wholly-owned subsidiary situated in Westfield, Massachusetts, and throughvarious dealers and distributors located in the leading cities of thecountry.More than 90 per cent of its products are shipped outsideof the State of Wisconsin, principally by railway and motor trans-portation.In connection withits salesto purchasers in states out-side of the State of Wisconsin, the respondent's mechanics and em-ployees render service in the repair and alteration of its products.Approximately 40 per cent of the trailers sold require the installationof a "fifth wheel" on the towing vehicle, a device utilized to coupleor connect trailers to the purchaser's truck or tractor.The installa-tion is performed by the respondent outside of the State of Wis-consin when sales are made by its branch offices. The respondent'ssales in1936 were $2,075,000. In 1936 the respondent employed onan average of 300 men at the Edgerton plant and 200 men at theStoughton plant.Purchases of materials, parts, and supplies are synchronized withthe manufacture, assembly, sale, and distribution of finished prod-ucts.Purchases are made on schedules of work in the plants, whichwork schedules are in turn based upon sales volume. The vendorsof materials, parts, and supplies ship on the schedules so designed.The respondent owns several trademarks, consisting in the ar-rangement in different forms of the words "Highway Trailer Com-pany", and various patents issued under the laws of the UnitedStates, covering numerous features of its products, for its protectionand use in interstate commerce.2H. THE UNIONInMarch 1935, Federal Labor Union No. 19978 was organizedand chartered to cover the employees at the Edgerton plant, andFederal Labor Union No. 19998 was organized and chartered tocover the employees at the Stoughton plant.On October 1, 1935,the Federal Unions relinquished their charters and at the same timenew charters were issued to the respective organizations as Local9All of theabove facts concerning the respondent's business are taken from the stipula-tion which was introduced in evidence at the hearing.Board's Exhibit No. 27.Compare the similar descriptionof thetrailer business inNational LaborRelationsBoard v. Fruehauf Trailer Co,301 U S. 49 (1937),enforcingthe orderof the Boardentered inMatter of Fruehauf Trailer Company and United Automobile Workers FederalLabor Union No.19375,CaseNo. 0-2,1 N. L. R B. 68. DECISIONS AND ORDERS595No. 135 and Local No. 136, of the United Automobile Workers ofAmerica.III.THE UNFAIR LABOR PRACTICESA. The discharges-refusal to reinstate after settlement of strike,July 12, 19351.Events prior to July 5, 1935The story of the respondent's conduct toward labor organizationsof its employees shortly before July 5, 1935, the effective date of theAct, lends continuity to, and focuses a ray of significance upon, theactivities upon which the complaint is founded.3Prior to the latterpart of 1933, there seems to have been no labor organization of therespondent's employeesin existence.Mounting dissatisfaction in1933 with the respondent's hourly wage rate as compared with thatof federal relief agencies culminated in a spontaneous strike at theEdgerton plant on December 11, 1933.The strike was settled twodays later upon the respondent's acceptance of the hourlyrate de-manded by a committee representing the strikers.Thereafter, asubstantial number of the respondent's employees, early in 1934,formed a Protective Association at both the Edgerton and Stoughtonplants, herein called the Association.After the meeting for the elec-tion of officers, the Association did not convene for some time, be-cause its president refused to call a meeting.C. Otto, the vice presi-dent, was persuaded to calla meeting,which he did. Shortly there-after he was discharged for a mistake in his work.A committee wasdesignated by the Association to confer with the respondent concern-ing Otto's reinstatement, but it failed to function for fear lest therespondent's displeasure result in their discharge,or asNorman An-derson testified, "they didn't want thesame rideOtto got".Duringthis period, at a farewell party given in honor of Fitch, who wasleaving his position as superintendent at the Edgerton plant, NormanAnderson and Leon Jenson, both named in the complaint and bothactivemembers of the Association, were taken aside by Fitch andadmonished of their precarious position.Fitch confided that hehad had orders to discharge them, but that he had beenunable tofind a pretext.Thus discouraged, the Association died within six months of itsinception.The antagonism displayed by the respondent toward thisemployees' association, genuinely arising out of the desires of its em-ployees, presents a meaningful contrast to the eager affection withwhich the respondent subsequently embraced theEdgerton and3Matter of Clinton Cotton Mills and Local No2182,UnitedTextileWorkers ofAmerica,CaseNo C-5,1 N. L. R B 97, 103. 596NATIONAL LABOR RELATIONS BOARDStoughton Shop Unions, which the respondent is charged in thecomplaint with dominating and assisting.In February 1935, Ed Hall, an organizer for the American Feder-ation of Labor, began organizing the respondent's employees.Or-ganization proceeded apace; and in the latter part of March 1935,the Federal Unions were chartered. In the latter part of April 1935,Ray Bullian, named in the complaint, and certain officers of theUnion were discharged.Through the efforts of Dr. Scrimshaw, theofficial in charge of the enforcement of Section 7-A of the NationalIndustrial Recovery Act in that region, a conference was arranged,as a resuh, of which all the men except two were reinstated. Shortlythereafter, a union committee discussed the reinstatement of the twomen with J. W. Menhall, president of the respondent.He appearedto adopt a favorable attitude, promising to do his utmost, but themen were never reinstated.Thereafter, the Federal Unions were un-able to contact Menhall, until N. S. Clark, then examiner with theMilwaukee Regional Labor Board of the old National Labor Rela-tions Board, arranged a conference in the latter part of June 1935,At this conference, wages and hours, as well as the reinstatementcases, were discussed.Menhall, now distinctly antagonistic, was ada-mant in refusing to make a concession on any point, even upon threatof a strike.Thereupon, at a general meeting held on Friday, June28, 1935, the Federal Union at Edgerton empowered Hall to call astrike on Monday, July 1, 1935.On Sunday, June 30, at a massmeeting of the members of both the Edgerton and Stoughton FederalUnions, the proposed strike was discussed.2.The strike, July 1 to July 12, 1935The strike was called on Monday, July 1st. In order to demon-strate to Menhall that the men were staying out of the plant of theirown free will, there was no picketing at the Edgerton plant on thefirst clay of the strike.The gates to the plant were open and freelyaccessible, the strikers taking a position on the opposite side of thestreet.Menhall and a number of his supervisors tried to coax thestrikers, individually and in groups, to return to work, Menhall spic-ing his persuasion with vilification of Hall.According to Hall's tes-timony only 25 men went to work that day, while according to theevidence introduced by the respondent, about one half of its em-ployees went to work during the first three days of the strike priorto the closing of the plants, but this figure included the office staff,foremen, and other supervisory officials.On the second and thirddays the plant was picketed.Menhall and certain supervisors werestill engaged in persuading men to return to work, while GeorgeConnors, superintendent of the Edgerton plant at that time, was en- 'DECISIONS AND ORDERS597gagedin photographing the pickets.On the thirdday Hall went toStoughton where he had heard that troublehad arisen.Menhall wasthere.After having failedto persuadethe chiefof policeto breakthe picketlines,Menhall had caused a riot call forthe sheriff to besent.The sheriff also refused to interfere.On the fourth day theplants were closed;and they werenot re-openeduntil July 15th, afterthe strike had been settled.Through theefforts of Robert E. Mythen, a conciliatordispatchedto the sceneat the request of Hall by the ConciliationService of theUnited StatesDepartment of Labor, several conferenceswere heldbetweenMenhall and a union committee,of which Hallwas not amember in deference to Menhall's refusalto deal with him.At a con-ference held on July 5th,Menhall refused to consider an agreementpresentedby Mythen,because Hallhad drafted it.An agreementwas finallyreached at a conferenceheld on July 12th, at which thereappeared Fred J. Holt, representing the Edgerton Shop Union,whichhad grownup between July 5th and July 12th.Holt tendered122 signed affidavitsof membership in theEdgertonShop Union asproof that he representeda majority of the employeesat the Edger-ton plant.Without the slightesthesitation or reluctance,Menhallexpressed his willingness to recognize,and enter into an agreementwith, the Edgerton Shop Union.Mythen suggestedto immediateelectionunder theauspicesof theConciliation Service ofthe Depart-ment ofLabor.After someobjectionby Holt thatan election wasrendered unnecessaryby his affidavits, the following agreementwasreached :iTo The Employees of the Highway Trailer Company-The Managementof the HighwayTrailerCompany herebyagrees toopen theirmanufacturingplants atEdgerton, Wiscon-sin, and atStoughton,Wisconsin,Monday morning, July 15th,at theusual time.They agree to re-employ their manufacturing forces at bothof said plants without discrimination due to membership inany union,or to the fact that any employeeis nowor has beenout on strike or active in strike activities as a picket or otherwise,as rapidlyas production requirementswill permit.While the WagnerBill has beensigned by the President, atthe present time no machineryfor carryingout its provisions isin effect, butthe Managementagrees that as soon as provisionsare madefor the selectionof representatives in accordance withthe terms oftheWagnerBill to represent employees for col-lective bargainingpurposes,itwillpermit suchan election toBoard's Exhibit No. 3.49446-38-vol [n-39 598NATIONAL LABOR RELATIONS BOARDbe held and will abide by the results thereof, and will enterinto a collective bargaining agreement in accordance with theWagner Bill.HIGHWAYTRAILERCOMPANY'By J. W.MENHALLAttested :ROBERTE. MYTHENCommissioner of ConciliationU. S. Department ,of LaborJuly 12, 1935.3.The refusal to reinstateThe complaint alleges that' on and after the 're-opening ' of itsplants on July 15th the, respondent refused to reinstate five em-ployees because of their union activities: The answer asserts affirm-atively that' they Were refused reinstatement for other reasons.(1)Norman Andersoncommenced work in the heat-treat depart-ment at the Edgerton plant on January 2, 1931.He was employedas first, or chief, heat-treater, in which capacity he was engagedin tempering steel.There were three other employees in the depart-ment.Ray Hollinger, Anderson's assistant, had been employed fora period of nine or ten months'prior to the strike.During the periodfrom January 2, 1931, until the time of the strike, Anderson wasthe only one in the department who was employed continuously,while each of the other men had been laid off at various times.Atone period Anderson'was the only one employed in his department.Anderson had been treasurer of the short-lived Protective Asso-ciation, and, as' already noted, had been warned of his activities atFitch's farewell party. 'Upon the establishment of the Federal Unionat Edgerton in March 1935, he was elected recording secretary.Hewas very active 'in signing up membeis for the'Federal Union.Aby Adolph Yoss, then chief inspector of products, concerning unionaffairs andactivities.During the strike he was in 'charge of thepickets.Upon the establishment of Local No. 135 on October 1, 1935,he was elected president, resigning from that office on February 20,1937, when he became national field organizer for the United Auto-mobile Workers of America, in which capacity he earns more than heto his old job, but insists on his right to back pay. 'On, July 13, 1935, the day after the signing of the strike settle-ment agreement, Edgar Crass, Anderson's foreman, called at hishome and told him to report for work on July 15th. It was the DECISIONS AND ORDERS599customary practice to call an employee back to work by telephoninghim, or when he had no telephone, by having someone, usually theforeman, deliver the message to him at his home.When he reportedfor work on the 15th, his card was not in the rack, thereby signify-ing that there would not be a job for him until he was, called.An-derson was never called back., The ,other three, men, in his depart-ment returned to work on July, 15th, Hollinger, taking over Ander-son's job..The respondent, averred in its answer that Anderson was not rein-stated because production requirements did not permit it.There isample uncontroverted testimony that he was a competent workman.In the light of his almost four years of continuous service, his senior-,ity over Hollinger, and the respondent's practice, before the strike,of retaining him and laying off the other men in his department inslack periods, we find that in refusing to reinstate Anderson on July15, 1935,, and thereafter, the respondent has discriminated againsthim with respect to hire and tenure of employment for,the purposeof, discouraging membership in the Federal, Union andits,successorunion, Local No. 135. In view,of his preference for his present jobelsewhere over his old job with the, respondent, we find, that Ander-son. has obtained, regular and substantially equivalent employmentelsewhere and ceased to be an employee of the respondent as of thedate of the commencement of his present employment elsewhere.(2)Leon Jensoncommenced employment in December 1924, asshipping clerk at the Edgerton plant.Like Anderson, he was amember of the ill-fated Protective Association, was active in itsaffairs, and was also warned of his union activity at Fitch's farewellparty.He joined the Federal Union upon its establishment inMarch 1935; and was actively, engaged in signing up members.Heserved on the picket line during the strike.At the present time heis recording secretary of Local No. 135.During the period followingthe strike, he was active in, union affairs, visiting the vicinity of theplant at quitting time to distribute; union notices and to carry signsand banners.When Jenson reported for work on July 15, 1935, his card was notin the rack, whereupon, he went home.He returned" to the plant onJuly 22nd at 7 a. m., at which time his card was in the rack.Hepunched the card and went to work.At 7: 30 a. in., while carryingdown his papers in his customary manner, he was encountered byConnors, the superintendent of the plant, who told him to go homeas the card was in the rack by mistake.He was never called back.Some three or four weeks after July 15th he met Montgomery, thereceiving clerk, who, since July 15th, had, also assumed the duties ofshipping clerk.Montgomery said that he wished that the respond- 600NATIONAL LABOR RELATIONS BOARDent would call Jenson back, as he was being overworked, and wasfrequently putting in overtime.The respondent averred in its answer that Jenson was not rein-stated because production requirements did not permit it.The re-spondent introduced evidence to the effect that on July 15th therewas only enough work for either Jenson or Montgomery, and notfor both.The foreman testified that he selected Montgomery, who hadbeen employed for only a year and a half prior to the strike, in prefer-ence to -Jenson, who had been employed since 1924, because he con-sidered Montgomery to be the better man and because Jenson had onone occasion in the past exchanged some cross words with a truckman.The evidence discloses that Montgomery performed the duties ofboth shipping and receiving clerk for a period of three or four weeksafter July 15th, but does not indicate for how long a period there-after.The presence of Jenson's card in the rack on July 22nd,Montgomery's declaration that he was being overworked in fillingboth positions and his expressed conviction that Jenson's serviceswere required, the testimony of Frank C. Gokey, an official of therespondent, that business gradually increased in 1935 and 1936, and,the stipulation of counsel wherein it appears' that the average 'num-ber' of men employed at the Edgerton plant in 1936 was 300, 100 morethan were employed before the strike, combine in raising the infer-ence that if Jenson's services were regarded as necessary prior to thestrike, then they would also have been required shortly thereafter.Indeed, it is a reasonable inference that the services of a shippingclerk were needed on July 22nd when Jenson's card appeared in therack, and that the only mistake involved in its presence therein wasthat it served to recall Jenson, who had served on the picket line, ofwhich superintendent Connors had taken photographs as "souvenirs"of the strike.For the aforegoing reasons and in view of the fact that therespondent selected Montgomery to perform duties at least equallywithin the capabilities of Jenson, in preference to Jenson who en-joyed a seniority of employment of many years, we find that inrefusing to reinstate Leon Jenson on July 22, 1935, and thereafter,the respondent has discriminated against him with respect to hireand tenure of employment for the purpose of discouraging mem-bership in the Federal Union and its successor union, Local No. 135.(3)Sanford Jensonwas a service stock-chaser at the Edgertonplant, commencing his employment in 1923.He was the only onein the plant performing the duties of service stock-chaser, and wasexperienced in, all jobs involving stock.He was a member of theFederal Union and *as active in its affairs.He served on thepicket line during the strike, being stationed at various times at DECISIONS AND ORDERS601both the front and rear entrances to the plant.At present he isa member of Local No. 135.He is a brother of Leon Jenson, who,we have found, was refused reinstatement because of union activity.When he returned to work on July 15th, his card was not in therack, whereupon he went home pursuant to a notice on the clockexplaining that the absence of a card from the rack signified thatits holder would be called when he was needed.He was never calledback.The respondent in its answer 06ged the unreliability of Jensonas the sole ground for refusing to reinstate him.Testimony wasintroduced tending to prove that Jenson, for the period of a yearprior to the strike, was absent from his work on an average of twiceamonth, for a day or two on each occasion.The evidence intro-duced by the respondent to prove that the absences were due todrinking was tenuous, to say the least.In any event, it is clearfrom the record that if Jenson was guilty of frequent absences asasserted by the respondent, he was never warned about them, butwas retained at his job, even receiving a two and one-half cent hourlywage increase shortly prior to the strike.The evidence is unanimousthat he was a good workman while on the job.The fact that priorto the strike the respondent saw fit to retain Jenson, without so muchas an admonition concerning his alleged frequent absences, is a clearindication that the reason advanced by the respondent for its refusalto reinstate him was culledex post factoto screen its true motive.In the light of the fact that Sanford Jenson was himself active inunion affairs, especially while serving on the picket line, of whichphotographs were taken by Superintendent Connors, and that he isthe brother of Leon Jenson, who, as we have found above, is a leaderin union affairs in Edgerton and was refused reinstatement by therespondent because of union activity, it becomes apparent, upon theelimination of the reason advanced by respondent for its refusalto reinstate Sanford Jenson, that its real reason was his unionactivity.We find that in refusing to reinstate Sanford Jenson on July 15,1935, and thereafter, the respondent has discriminated against himwith respect to hire and tenure of employment for the purpose ofdiscouraging membership in the Federal Union and its successorunion, Local No. 135.(4)Ole S. Martinsonwent to work for the Company on May 1,1933, as a band saver in the finishing department of the wood shopat the Stoughton plant.He was vice president of the short-livedProtective Association.He participated in the organization of theFederal Union, was elected recording secretary, and was very activein signing up members.He was the leader of the strike at the 602NATIONAL LABOR RELATIONS BOARDStoughton plant and a member of, the union committee which par-ticipated in the strike settlementconference.In the course of thestrike,Wilson, themanagerof the Stoughton plant, accused himof being a "red" and declared that he was through with him.Mar-tinson has been president of Local No.136 sinceits establishmenton October1, 1935.As already noted inthe case ofAnderson, it was the customarypractice for the foremento call menback to work.Martinson'sforeman did not call Martinson, back when the plants reopened.Shortly after the settlement of the strike, his foreman, whom heencountered on the street, assured him that as business was improv-ing he wouldsoonbe callingMartinsonback to work. Several con-versations of this nature with his foreman took place during thesummer.On November 12, 1935, Martinson applied for work atthe plant.He saw his foreman, who advised him to see Carroll,formerlyWilson's assistant and now his successor as manager ofthe plant, as men were being hired on the assemblyfloor.Carrollsaid that it was up to Martinson's foreman to hire him, whereuponthe foreman declared that he had no work for him.Martinson hadmade it clear ,that he was willing to accept work in departmentsother than the one in which he had been employed prior to the strike.On October26, 1936,the foreman hired Alfred Oslend to fill Mar-tinson's former job on the band saw.Martinson has never beencalled back to work.The respondent introduced testimony tending to prove that Mar-tinson had beenlaid offon June 6, 1935, because of slack productionand hence was not in the respondent's employ at the time of thestrike.This testimony was controverted by Martinson who main-tained that he had been employed fora period of several days beforethe strike.Adopting the respondent's version,it is clear, in anyevent, that Martinson was not discharged on June 6, 1935, but wasonly temporarily laid off.He therefore continued to be an employeeof the respondent.5The respondent alleged in its answer that, Martinson was not rein-stated because his services were no longer needed in the departmentin which he had worked prior to the strike.An employee's rightto reinstatement is not necessarily confined to a particular job orkind of job or to a particular department. If an employee is notreinstated to his former job or one substantially similar thereto,and thereafter applies for a job of quite,a different character, suchasMartinson's application on November, 12, 1935, for a job on theassembly floor,,a refusalto grant the employee's application, might,6Matter of Radiant Mills Company, a Corporation and J. RSearb>onghand GeorgeSpisak,CaseNoC-9, 1 N. L. R.B. 274, 280, 281. DECISIONS AND ORDERS603in a proper situation, constitute a discriminatory refusal to reinstate.Such a situation, however, is not presented in this case, for the evi-dence is insufficient to establish at least two essential elements, viz..(1) that men were being hired on the assembly floor and (2) thatMartinson possessed the necessary qualifications for a job of thatkind, especially in ^ view of the fact that his entire employmentcareer at the respondent's plant was devoted to operating the bandsaw in the wood work department, except for a short period duringwhich he piled lumber.We find, therefore, that the respondent'sfailure to grant Martinson's application for a job on the assemblyfloor did not constitute a discriminatory refusal to reinstate.On October 26, 1936, the respondent's foreman hired Oslend tofillMartinson's former job on the band saw.Upon questioning bythe Trial Examiner, the foreman frankly 'admitted that he shouldhave recalledMartinson instead of hiring Oslend. - - He referred,in extenuation, to the lapse of more than a year and his consequentuncertainty as to whether Martinson still desired his job back.Thechanges effected in the respondent's relations with its employeesduring that period, without doubt, afforded a genuine. basis for suchuncertainty.As set forth in Subsection B hereinafter, the powergranted by the respondent to the company-dominated Edgertonand Stoughton Shop Unions to discharge "undesirables" had alreadybeen exercised in the discharge of two employees for refusal to jointhe Edgerton Shop Union. It was inevitable under these circum-stances that the foreman should be afflicted with uncertainty as towhether Martinson, the leader of the union movement at Stoughtonsince its inception and now president of Local No. 136, would desirehis job back upon condition, of being discharged as an "undesirable".It is clear, however, that there was-no uncertainty in the foreman'smind that the respondent's labor policy required him not to rein-stateMartinson.We find that in refusing to reinstate Martinsonon October 26, 1936, and thereafter, the respondent has discriminatedagainst him with respect to hire and tenure of employment for thepurpose of discouraging membership in Local No. 136.(5)Ernest Gonzoluusbegan to work for the respondent in 1926as a workman on the van assembly floor of the Stoughton plant.He was a member of the Federal Union, a very close associate ofMartinson, and active in signing up members for the Union.Hewas laid off on May 20, 1935.His foreman was unable to explainthe lay-off or tell him whether he would be called back.About tendays thereafter he applied' for work at the plant, but was told byAssistant Superintendent Carroll that there' was no chance, becausethe American Federation of Labor was not going to,run the plantand that Gonzolus talked too much of the American Federation ofLabor and spent too much of his time with Martinson.On June 604NATIONAL LABOR RELATIONS BOARDSth he secured employment elsewhere, but left it to join the picketline during the strike at the Stoughton plant.When the Stoughtonplant closed down during the strike, he resumed his employment else-where, continuing his employment there until August 19, 1935, whenhe quit because the pay checks were not always honored by the bank.He then applied for work at the Stoughton plant for the first timesince it re-opened pursuant to the strike settlement agreement.Hewas unsuccessful.He applied again in the early part of Septem-ber, but was again refused, although he was an experienced andcompetent workman on the assembly floor and testified that to hisown knowledge men were being hired on the assembly floor at thattime.The respondent alleged in its answer that Gonzolus was not anemployee of the respondent at the time of the strike. Such a con-tention, even if sustained by the facts, would not dispose of the case,for aside from the matter of variance with the complaint, there stillremains the question of whether the respondent had refused to em-ploy Gonzolus because of union membership or activity. InMatterof National Casket Company, Inc. and Casket Makers Union 19559,6we held such a refusal to hire to be unlawful under Section 8, sub-division (3) of tha Act.The evidence introduced by the respondentestablished merely that Gonzolus was laid off on May 20th because ofslack production and, standing alone, would not be sufficient to differ-entiate his case from that of Martinson, who, we have found, con-tinued to be an employee.The evidence of Gonzolus, himself, how-ever, shows that he was discharged and not laid off.Resumptionof his employment elsewhere instead of returning to the Stoughtonplant when it re-opened on July 15th indicates that he was contentto be regularly employed elsewhere and allow his standing as an em-ployee at the Stoughton plant to lapse.We find that Gonzolus wasnot an employee when he applied for work in August and September.Furthermore, we find that the evidence is insufficient to establish thatGonzolus was refused employment in September because of his unionmembership or,activity.There is no evidence that the respondentwas hiring men on the assembly floor when Gonzolus applied forwork, other than his own testimony that such was the case to his ownknowledge.Even if it is assumed that the respondent was hiringmen on the assembly floor, there is no evidence, as, for example, thatthe respondent was hiring men of less ability or experience to fill jobsfor which Gonzolus was qualified, tending to prove that the respond-ent would have hired him if he had had no connection with the Fed-eralUnion.Such evidence was ample and irrefutable in theNa-tional Casket Companycase where we found a discriminatory refusal6 Case No. C-11, 1N.L. R B. 963. DECISIONS AND ORDERS605to hire applicants for employment, but the state of the record beforeus does not justify a similar finding.B. Domination and interference with the Edgerton and StoughtonHighway Trailer Employees' Shop Unions1.Formation of the Shop UnionsIt appears that on the night of July 5, 1935, when the plants wereno longer in operation because of the strike, Adolph Yoss, then chiefinspector of products at the Edgerton plant, called a meeting at hishouse for the alleged purpose of organizing under the "Wagner Bill."The meeting was attended by approximately 20 men, of whom a sub-stantial number were foremen.According to his own testimony asthe respondent's witness, Yoss was the guiding genius at this meeting.A petition to be circulated for signatures was drafted with the fol-lowing caption:We the undersigned hereby pledge, ourselves to join a High-way Trailer Co. Employees Shop Union legally organized underthe provisions of the Wagner Bill and in the event of a Shopelection further pledge ourselves to vote to be represented by thisunion and its officers and committees as later selected by US:-.TThe petition was signed by those present, and copies circulated byforemen for signatures during the course of the strike.On the fol-lowing day, a general meeting, attended by a substantial number offoremen, was held.Fred J. Holt, business agent for an employees'association at the Nunn-Busch Shoe factory in Edgerton, addressedthe gathering.Both Holt and Lester Hudson, an employee on thefinal assembly floor, testified that Holt's presence had not beenprompted by the respondent, but was due to the request of Hudson,who had been told about Holt and the Nunn-Busch employees' asso-ciation by his wife who was employed there. In addition to de-scribing the structure of the association at the Nunn-Busch plant,Holt expounded the legality of forming such an organization at therespondent's Edgerton plant in terms suggestively reminiscent of thecaption to the petition drafted the night before at Yoss's house.Thegathering clothed Holt with authority to draft a constitution andby-laws for an employees' association modeled after the one at theNunn-Busch factory, and to act as the representative of the signersof the petition until the organization was formally established.Atthis time the use of notarized affidavits of membership in the Edger-ton Shop Union appeared.Hudson asserted that their use was notdiscussed at the meeting, but that he, uninfluenced by the respondentor anyone else, decided upon affidavits as superior to signatures on a7 Board's Exhibit No. 44. 606NATIONAL LABOR RELATIONS BOARDpetition, because they would seem more binding.A drive for signa-tures to the affidavits was assiduously pursued, largely by foremen,with the result that 122 signed affidavits were delivered to Holt onJuly 12th for his use in the strike settlement conference. The origi-nal form of affidavit contained an avowal of membership in theEdgerton Shop Union, concluding with a clause "that he does notbelong to any other union."Many of the employees struck out thisfinal clause before signing." It was then decided that membership inanother union should not constitute a bar to membership in theEdgerton Shop Union, and new affidavits without the final clausewere mimeographed. It is readily understandable why Holt balkedatMythen's suggestion for an immedate election, even though Holtheld affidavits of 122 men out of the 200 employed at the plant, 'for16 affidavits had the final clause stricken, a substantial number wereaffidavits of foremen, while the remainder did not contain a finalclause, so that it was impossible to determine the number of signersof that form of affidavit who did not belong to another union.10 Thewillingness of Menhall, president of the respondent, to enter into anagreement on July 12th with Holt as the representative of themajority of his employees on the basis of 122 patently equivocal af-fidavits is significant. 'Indeed, the mere presence of Holt at the con-ference is also significant in view of Menhall's positive refusal topermit Hall, the organizer for the American Federation of Labor,to attend the conference, for Holt was also an "outside organizer",holding the office of business agent for a labor organization of alloutside plant, and at a later date, while still business agent for theShop Union, participated in the organization of employees' associa-tions at two "outside" plants in Fort Atkinson, Wisconsin, withoutany expression of disapproval by Menhall.At a meeting held a week after the July 12th conference, theEdgerton Shop Union was formally established.The constitutionand by-laws drafted by Holt were adopted, officers were elected, andHolt was elected business agent.The question of foremen member-ship was raised at the meeting which was also attended by foremen.Most of the respondent's witnesses were vague as to whether a votewas taken on the matter, but were clear that there. was some sort of anacquiescence in foremen membership.Hudson testified that he madea motion to the effect that all employees who punched the clock andwere paid an hourly wage should be eligible for membership-therebyincluding foremen.On cross-examination he at first stated that allthat the foremen had not voted.Board's Exhibit No. 25.Board'sExhibit No. 33.10 Board's Exhibit No. 25. DECISIONS AND ORDERS607The pertinent provisions of the constitution and by-laws 11 were(1) that only employees who punched the clock and were paid anhourly wage were eligible for membership; (2) that membershipceased upon termination of employment; (3) that any employee waseligible for membership upon recommendation of his foreman; (4)that only the members at work on the day of the election could votefor officers; (5) that the business agent, who was to act as the repre-sentative of all the members in all dealings with the management,must not be an employee of the respondent; and (6) that a shopcommittee composed of one man from' each of seven departments inthe plant, with the business agent as its chairman, should be thecontrolling body.The, provision permitting foremen to becomemembers was sought to be justified on the ground that the foremenwere "working" foremen.The record is clear' beyond peradventurethat the foremen were supervisors or overseers, representing the man-agement.Many of them had offices and desks; they did not performthe work of ordinary workmen except on special occasions,, and theyhad virtual power to hire and fire.They had the power to decideupon lay-offs, and in all cases, whether' the lay-off originated withthe foremen or with their superior officers, they exercised an un-hampered choice in determining the particular men'to be laid off.When the plants were re-opened on July 15th, the respondentgranted Holt and the Edgerton Shop Union officials a free run of theplant,while similar privileges were denied to the Federal Unionofficials and organizer.Holt and the Edgerton Shop Union officialsengaged in a relentless drive for membership, soliciting the employeeson company time while they were at work. The, employees weresolicited to sign, not applications for membership, but affidavits ofmembership, in the presence of a notary.A number of the menrefused to sign in the presence of a notary for fear that it wouldthen be "legal", so they were permitted to sign without a notary'present.During this period, at least one official of the respondentand several Edgerton Shop Union officials were watching the en-trance to the hall in' which the meetings of the Edgerton FederalUnion were held.The control and management of the Shop Union activities werevested in the shop committee, of which the business agent was chair-man. It operated without consulting the general membership.Acomparison of the signatures on the affidavits admitted by the re-spondent to be those of foremen with the names of the shop commit-teemen appearing on the various monthly shop committee bulletins,discloses that there were always some foremen on the shop committee.This committee convened in a room on company property, for which1Board's Exhibits Nos. 20 and 23. 608NATIONAL LABOR RELATIONS BOARDit paid a monthly rental of one dollar.The minutes of these meet-ings which were introduced in evidence disclose a preoccupation with100 per cent membership and the remedying of the sources of minordiscomforts, such as drinking fountains, toilet seats, the supply ofbrooms and gloves, the washing of windows, and other related items.A number of the minutes reflect dissatisfaction with the manage-ment's failure to act on such recommendations.Monthly bulletins ofthe Shop Union activities were posted on bulletin boards in the plant,and often distributed to the employees at their work.The methods for conducting elections and for achieving wageincreases illustrate the servile nature of the Shop Union.Electionsof Shop Union officers were held on company property and to someextent on company time, in substantially the following fashion: bal-lots were distributed to the employees at their work, the men markedtheir choices, and on leaving the plant dropped their ballots intothe ballot box, although sometimes a Shop Union official wouldcollect the ballots during working hours.The Shop Union estab-lished a system for obtaining individual increases ;_n wages, by meansof a "yellow slip" procedure.An employee desiring a raise indi-cated his desire on a yellow slip which he passed on to his foremen,who noted his recommendation thereon, passing the slip on to thesuperintendent, who also noted his recommendation thereon, passingthe slip on to the management for verification or rejection.Themanagement indicated its decision and passed the slip on to Holt,whose office it was to explain the decision to the employee. The evi-dence shows that many employees who never received responses totheir yellow slips voiced suspicions that the slips never went beyondthe management's waste basket.The formation and organization of the Shop Union at the Stough-ton plant paralleled that of the Shop Union at the Edgerton plant,with Holt addressing the early meetings.The chief point of differ-ence was that George A. Ford, who maintained a local furniture.and undertaking business, was elected its first business agent.Fordtestified that the position was offered to him by the employees, buthe did not accept immediately.ThereafterMenhall paid him avisit, telling him that he understood that the employees wanted himfor their business agent and that in his opinion he was admirablysuited for the job.Ford accepted the job, but testified that hisdecision was prompted by his sense of civic duty rather than by thedialogue with Menhall.Upon the foregoing findings, we conclude that the respondentdominated and interfered with the formation and administration ofthe Edgerton Shop Union and the Stoughton Shop Union, and hascontributed financial and other support to them.This conclusion DECISIONS AND ORDERS609is reinforced by the agreements, next to be discussed, entered intobetween the Shop Unions and the respondent.2.The agreementsDuring the intensive drive for membershipby theEdgerton andStoughton Shop Unions after the re-opening of the plants on July15th, the Federal Unions noted a diminution in the attendance attheir meetings and, desiring an election before its membership wasemasculated,exhorted Clark and Mythen to arrange an election.Both men strove diligently toward this end, but were rebuffed bythe refusal of both the respondent and the Shop Unions to consentto any election that was not held technically under procedure andmachinery established under theAct.TheBoard was not appointeduntil August 27, 1935, and Clark not until September 16, 1935, bywhich time the Shop Unions had virtually attained their ultimateaim by reaching substantially identical agreements with the respond-ent containing provisions for the check-off and a provision at leasttantamount to the closed shop.Notwithstanding its agreement of July 12th to consent to an elec-tion as soon as machinery under the Act was established and tobargain collectively with the victorious union, in August 1935, therespondent acquiesced in collective bargaining agreements with theEdgerton and Stoughton Shop Unions.12 The agreements were notformally executed by the parties until October 14, 1935.13The agree-ments were to be in operation for six months after their execution,and for another six months'period thereafter,unless either partygave notice to the contrary within a month prior to the expirationof the first six months'period.The crucial provision in this agree-ment read,The employment of any operative whom the Shop Committeeof the Union in proper session has found undesirable shall ter-minate upon the receipt by the Company of the Shop Com-mittee's findings.Appeal may be made to the ArbitrationCouncil of the Union.The provision is obviously but one removedfrom a straight-forward closed shop agreement.It substitutes for the initial ex-clusiveness of the closed shop a preliminary probationary period,a device in some respects more advantageous than the closed shop,for it reserves to the respondent its freedom in hiring its employeesand confers upon its creatures,the Shop Unions, the right to police"Board's Exhibit No. 24.13Board's Exhibit No. 27. 610NATIONAL LABOR RELATIONS BOARDthem in a manner forbidden to itself and to eliminate employeeswho are not sufficiently responsive to its labor policy.By estab-lishing as a condition of employment the liability to discharge atthe whim of the shop committee of the Shop Union at each plant,the respondent has discriminated in favor of the Shop Unions anditsmembers.Such discrimination encourages membership in theShop Unions, and by virtue of the arbitrary power vested in theShop Unions, discourages membership in any other labor organi-zation.The discrimination was directed against members of theFederal Unions and their successor unions, Local No. 135 and LocalNo. 136, and its effect was to discourage membership therein, or atleast to render it passive and ineffective. In addition, it is an inter-ference with the exercise of the rights guaranteed employees in Sec-tion 7 of the Act and coerces them into conduct preferred by therespondent.Such a discrimination is thus an unfair labor prac-tice prescribed by Section 8, subdivisions (1) and (3) of the Act,unless it is covered by the proviso of subdivision (3).That provisois as follows :That nothing in this Act . . . shall preclude an employerfrom making an agreement with a labor organization (notestablished,maintained, or assisted by any action defined-inthisAct as an unfair labor practice) to require as a con-dition of employment membership therein, -if such labor or-'ganization is the representative of the employees as providedin Section 9 (a), in the appropriate collective bargaining unitcovered by such agreement when made.As we have already found that the respondent dominated andassisted the formation and administration of the Shop Union, itfollows, as we said inMatter of Clinton Cotton Mills and Local No.2182, United Textile Workers of America; 4that "the tainted originof the Association thus prevents the respondent from using its agree-ment with the Association as' a shield behind which it may operateFurthermore, the exercise ofthe power to expel "undesirables" by discharging two employees,as hereinafter set forth, for refusal to join the Edgerton ShopUnion constituted a discrimination in regard to hire and tenure ofemployment.' ,C.Discharges for refusal to join the Shop UnionThe complaint alleges that the respondent discriminatorily dis-charged three of its employees for refusal to join the Edgerton ShopUnion.The answer sets forth affirmative defenses as to each em-ployee.14Case No.C-5, 1 N.L.R. B. 97, 108. DECISIONS AND ORDERS6111.Raymond (Rail) Bulliancommenced his employment in April1929, as a machinist in the utility machine shop at the Edgertonplant.He was discharged on April 19, 1935, along with ,certainofficers of the Federal Union, for his union activities.He was rein-stated on April 23, 1935.- During the 'strike he, served on the picketline and was personally exhorted by Menhall to return to work:When the plants re'-opened he was reinstated to his former job.Thereafter he was solicited by his foreman, a member of the ShopUnion, on company time to join the Shop Union, but he refused. TheSeptember 1935, Shop Union bulletin, which was posted on the com-pany bulletin boards and also distributed among the employees, con-cluded with the following notice : 15Original charter membership for the Employees' Shop Union'will be 'accepted up to and including September 16, 1935.Afterthat date, all who have not joined will be accepted in the sameway as a new employee of the shop. This means-Three monthsmust elapse before membership can be obtained and then onlythrough the regular channel of application and acceptance bythe Shop Committee.The constitution and b'y-laws' contain no provisions 'as to chartermemberships, so that the meaning of the notice was ambiguous, tosay the least.Bullian was considerably upset by the notice, con-struing it to mean that unless he joined the Shop Union by Septem-ber 16th, he would forfeit his seniority rights and be relegated to thestatus of an apprentice' at an hourly wage of 30 cents.Upon ques-tioning, his foreman did not deny the interpretation and advisedjoining the Shop Union, while Yoss, chief inspector of products, ob-served that, the' American Federation of Labor 'would do' the same'thing if it had the, chance.Bullian stated that he would' rather quitthan work under such conditions.About a week later,.on September10th, his foreman inquired 'if Bullian still felt the same way and re-ceived an affirmative ans`ver from Bullian.About a half hour there-after the foreman handed him his pay check.He tried to secure em-ployment with the respondent several 'times during the early part of1937, but was'unsuccessful, although he was questioned by foremen asto whether he had filed a complaint with the Board and was inter-rogated concerning the Committee for Industrial Organization byLee S. Sickler, then manager of both plants. 'The respondent averred in its answer that Bullian voluntarily quithis employment.Whether Bullian quit or was discharged, it is clearthat it was not voluntary. 'Under the circumstances narrated' above,the cessation of his employment was caused by a forced resignationtantamount to a discharge.Bullian's testimony is,reinforced by the11Board's Exhibit No. 26 612NATIONAL LABOR RELATIONS BOARDtestimony of Carlisle Stewart, still in the respondent's employ, thathe, Stewart, joined the Shop Union at this time, after reading the bul-letin, under coercion and solicitation of his shop committeeman. ,-We find that in discharging, or forcing the resignation of, Ray-mond Bullian on September 10, 1935, the respondent has discrimi-nated against him in regard to hire and tenure of employment forthe purpose of encouraging membership in the Edgerton Shop Union.2.Martin RucksandJohn M. Johnson.In the Edgerton ShopUnion bulletins of December 1935, and January 1936, there ap-peared notices to the effect that there remained only six employees,all employed in the utility machine shop, who had not joined theShop Union.These six, all active members of Local No. 135 whichhad now succeeded the Federal Union, were Rucks, Johnson, Acher-son, Halvorsen, Nagle, and Eckhardt.All six were solicited on com-pany time by their foreman, shop committeeman, and, in someinstances, by Holt, to join the Edgerton Shop .Union.The solicita-tions were instinct with coercion and intimidation by virtue of thethreat of discharge implicit in the power of the shop committee toweed out "undesirables." In the case of Eckhardt, solicitation byHolt on company time prevented him from operating his machinefor half an hour.Finally they were told that they had to sign upby Wednesday, or in the words of their shop committeeman, "Youguys, this is your last chance you get to sign up with the union, oryou get fired."Nagle, then president of Local No. 135, on approxi-mately January 7th or 8th of 1936, yielded to Holt's importunitiesto sign up or be discharged, and signed the back of an affidavitwhereon he reserved the right to pay his own dues and not havethem deducted from his pay by the respondent.Eckhardt followedNagle's example.The other four refused to join the Shop Union.Thereupon, after a meeting of the shop committee, a letter was dis-patched on January 8th 11 to the management requesting thedischarge of the four recalcitrants.The management requested astatement of reasons.17A meeting of the shop committee and thearbitration council, the latter body composed of Shop Union mem-bers and apparently of no actual importance, was held on January10th.As a result, another letter was sent to the management statingthat Acherson and Halvorsen would be given another chance, butinsisting upon the discharge of Rucks and Johnson.",Rucks wasdischarged on January 11th and Johnson on January 13th.Accord-ing to the terms of the provision empowering the shop committee toeliminate "undesirables", the arbitration council was to serve as, an16Respondent'sExhibit No. 39.1'Respondent'sExhibit No. 40.18Respondent'sExhibit No. 39 DECISIONS AND ORDERS613appellate body in a case, of this kind, yet here it sat in joint, sessionwith the shop committee and prejudged the case.Although no reasons were stated for granting Acherson and, Hal-vorsen another chance, it appears from the record that the shopcommittee decided that since both men were quiet and retiring, therewas hope for their conversion, which was subsequently justified inthe case of Halvorsen.The reasons stated in the letter of January10th for requesting the discharge of Rucks were in substance (1)failure to cooperate, (2) creation of fear and unrest by his attitude,and (3) defiance of his superiors.The same reasons were given as'to Johnson, except for the third, which was that his attitude-tendsto check the efforts of the employees toward better working.condi-tions.From the evidence adduced at the hearing, it is clear thatin the case of both men the 'three stated reasons all meant the samething-refusal to join the Shop Union.Holt, the. chairman of theshop committee and its presiding officer at the meetings, specificallyadmitted that the action taken was solely because of the refusal ofthe two men to join the Shop Union.The respondent alleged in its answer that the two men were dis-charged not only because of complaints of co-employees, but alsobecause of inefficiency.Rucks was never warned for inefficiency andhis foreman testified that he had always been a satisfactory work-man.Rucks has been employed elsewhere since June 15, 1936. 'Hedoes not desire reinstatement, but insists on his right to back pay.As for Johnson, the respondent tried to prove that he was negli-gent in his operation of the crane, often endangering his fellowworkers by dropping heavy objects. It appears that the respondentnever warned Johnson of any negligence, but saw fit to retain himas crane-operator.Furthermore, it was shown that the crane wasold and defective and that Johnson was regarded as handling acrane in that condition remarkably well.We find that in discharging Rucks on January 11, 1936, and John-son on January 13, 1936, for refusing to join the Shop Union therespondent has discriminated against them in regard to hire andtenure of employment for the purpose of encouraging membershipin the Edgerton Shop Union. In view of Rucks' preference for hispresent job elsewhere over his old job with the respondent, we findthat he has obtained regular and substantially equivalent employ-ment elsewhere and ceased to be an employee of the respondent asof the date of the commencement of his present employment else-where.IV. EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEThe operations of the respondent as described in Section I aboveconstitute a continuous flow of articles from the several 'states to49446-38--volIII-40 614NATIONAL LABOR RELATIONS BOARDthe respondent's plants and from the 'respondent's plants to theseveral states.The strike of July 1, 1935, caused in part by labor'in the closing of the respondent's plants from the third day of thestrike until July 15th, thereby seriously curtailing the flow of ship-Wisconsin, and from the respondent's plants to destinations outsideofWisconsin.Upon the whole record, we find that the activities of the respond-ent set forth in Section III above, occurring in connection withthe operations of the respondent 'described in Section I above, havea close, intimate, and substantial relation to trade, traffic, commerce,and transportation, among the, several states,, and tend, to lead tolabor disputes burdening, and obstructing commerce and the free flowof commerce.THE REMEDYIt is clear that large numbers of its members have never freelychosen the Shop Unions as their representative. Indeed, the relationof the Shop Unions to a substantial number of their members who arealso members of other unions is 'not clear. In order to remedy itsunlawful conduct 'in this case, the respondent must withdraw allrecognition from the Shop Unions as organizations representativeof the respondent's employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, and conditions of work. In addition, theemployees be' liable to discharge as "undesirables" by'the shop com-mittees 'of the Shop Unions.As we have found that Norman Anderson and Martin Rucks haveobtained regular and substantially equivalent employment and haveceased to be employees of the respondent, we shall not order therespondent to offer them 'reinstatement, but as they are entitled tohe' made whole for any losses they have suffered by reason of therespondent's discriminatory acts, we shall order back pay 'for theperiod from the date of the discriminatory acts to the date on whichthey obtained regular and substantially equivalent employment, lessany amounts earned by them in the meantime.CONCLUSIONS 'OF LAW ''Upon the 'basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board finds and concludes asa matter of law:'1.Local No. 135, and Local No. 136, United Automobile Workersof America are, and their predecessor unions, Federal Labor Union DECISIONS AND ORDERS615No. 19978 and Federal Labor Union' No. 19998, were, labor 'organi-zations, within the meaning of Section 2, subdivision (5) of the Act.2.The Highway Trailer Employees" Shop Union at therespond-ent'sEdgerton plant and the Highway Trailer Employees' ShopUnion at the Respondent's Stoughton plant are labor organizations,within the meaning of Section 2; subdivision (5) of the Act.3.The strike of the respondent's employees, commencing on July1,1935, and terminating on July 12; ' 1935, 'was a labor dispute,within the meaning of Section 2, subdivision (9) of the Act.4.Norman Anderson was an employee of the respondent at thetime of the strike and continued to,be an employee of the respondentuntil the time he obtained regular and substantially equivalent em-ployment, within the meaning of Section 2,: subdivision (3)" of theAct;. Leon Jenson,i Sanford, Jenson, and Ole S. Martinson wereemployees at the time of the strike, and" are still employees of therespondent, within the meaning of Section 2, subdivision (3) of theAct; Raymond (Ray) Bullian and John M. Johnson are employeesof the respondent,. within the meaning of Section 2, subdivision (3)of the Act; Martin Rucks was an employee of the respondent at—thetime of his discharge and continued to be an employee of the, re-spondent until the time he obtained regular and substantially equiva-lent employment, within the meaning of Section 2, subdivision (3)spondent at the time he applied for work at the respondent's plant,within the meaning of Section 2, subdivision (3) of the Act.15.By discriminating in regard to,hire and tenure of employmentand by enforcing the discriminatory condition of employment. de-scribed above, and thereby discouraging membership in the labororganizations known as Federal Labor Union No. 19978 and FederalLabor Union No. 19998, and their respective successor unions, LocalNo. 135 and Local No. 136, United Automobile Workers of, America,and encouraging membership in the labor organizations known as theEdgerton Highway Trailer Employees' Shop Union and the, Stough,-ton Highway Trailer Employees' Shop Union, the respondent' hasengaged in and is, engaged in unfair. labor practices, within the mean-ing of Section 8, subdivision (3) of the Act.'.6.By its domination and interference with the formation and ad-ministration of the Edgerton Highway, Trailer Employees' ShopUnion and the Stoughton Highway Trailer Employees' Shop Union,and by contributing financial and other support thereto, the` respond-ent has engaged in and is engaging in unfair labor practices,. withinthe meaning of Section 8, subdivision (2) of the Act-,,7.By interfering with,, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, the re- 616NATIONAL LABOR RELATIONS BOARDspondent has engaged in and is engaged in unfair labor practices,withinthe meaning of Section 8, subdivision(1) of the Act.8.Theaforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and(7) of the Act.9.By its refusal to employ Ernest Gonzolus,the respondent,hasnot, engaged in and is notengagedin unfair labor practices,withinthe meaning of Section 8, subdivision(3) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law andpursuant to Section 10, subdivision (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Highway Trailer Company, and its officers, agents.successors, and assigns shall:1.Cease and desist (a) from discharging or threatening to dis-charge any of its employees for the reason that such employees havejoined or assisted Local No. 135 or Local No. 136, United AutomobileWorkers of America, or any other labor organization of its em-ployees, or have refused to join the Edgerton Highway Trailer Em-ployees' Shop Union or the Stoughton Highway Trailer Employees'Shop Union or any other labor organization of its employees; (b)from maintaining surveillance of the meetings and activities of Localany other labor organization of its employees, and (c) from in anymanner interfering with, restraining, or coercing its employees in theexercise of their rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities, for thepurpose of collective bargaining or other mutual aid or protection.2.'Cease and desist (a) from requiring as a condition of employ-ment liability to- discharge as an "'undesirable" at the. will of theEdgerton Highway Trailer Employees' Shop Union or the StoughtonHighway Trailer Employees' Shop Union; (b) from encouragingmembership in the Edgerton Highway Trailer Employees' ShopUnion or the Stoughton Highway Trailer Employees' Shop Unionor-any other labor organization of its employees, and from discourag-ing membership in Local No. 135 and Local No. 136, United Automo-bileWorkers of America or any other labor organization of its em-ployees, by refusing to reinstate the employees named below inparagraph 4 (a) ; and (c) from otherwise discriminating in regardto hire and tenure of employment or any term or condition of em-ployment or by threat of such discrimination. DECISIONS AND ORDERS6173.Cease and desist from in any manner dominating or interferingwith the administration of the Edgerton Highway Employees' ShopUnion or the Stoughton Highway Trailer Employees' Shop Unionor with the formation or administration of any other labor organiza-tion of its employees and from contributing financial or other supportto the Edgerton Highway Trailer Employees' Shop Union or theStoughton Highway Trailer Employees' Shop Union or any otherlabor organization of its employees.4.Take the following affirmative action which the Board findswill effectuate the policies of the Act :a.Offer to Leon Jenson, Sanford Jenson, Ole S. Martinson,Raymond (Ray) Bullian, and John M. Johnson immediate andfull reinstatement to their former positions, without prejudice totheir seniority and other rights and privileges, dismissing if neces-sary any employees at present holding such positions;b.Make whole the employees named above in paragraph 4 (a)for any losses of pay they have suffered by reason of the respond-ent's discriminatory acts, by payment to each of them of a sumof money equal to that which he would normally have earned aswages from the date of the occurrence of the discriminatory actto the date of the respondent's offer of reinstatement, less anyamount earned by him during that period;c.Make whole Norman Anderson and Martin Rucks for any lossesof pay they have suffered by reason of the respondent's discrimina-tory acts, by payment to each of them of a sum of money equalto that which he would normally have earned as wages from thedate of the occurrence of the discriminatory acts to the date of thecommencement of his present employment elsewhere;d.Withdraw all recognition from the Edgerton Highway TrailerEmployees' Shop Union and the Stoughton Highway Trailer Em-ployees' Shop Union as representatives of its employees for thepurpose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or conditionsof work, and completely disestablish the 'Edgerton Highway TrailerEmployees' Shop Union and the Stoughton Highway TrailerEmployees' Shop Union as such representatives;e.Post immediately notices to its employees in conspicuous placesthroughout its plants at Edgerton and Stoughton stating (1) thatthe respondent will cease and desist as provided in paragraphs 1,2.and 3 of this Order; (2) that the Edgerton Highway TrailerEmployees' Shop Union and the Stoughton Highway Trailer Em-ployees' Shop Union are so disestablished and the respondent willrefrain from such recognition; (3) that to secure and retain em-ployment at the Edgerton or Stoughton plants a person need not 618NATIONAL LABOR RELATIONS BOARDbecome a' member of the Edgerton Highway Trailer Employees'Shop Union or the Stoughton Highway Trailer Employees' ShopUnion or be liable to discharge as an "undesirable" at the will oftheEdgerton Highway Trailer Employees' Shop Union or theStoughton Highway Trailer Employees' Shop Union; (4) that theagreements signed with the Edgerton Highway Trailer Employees'Shop Union and the Stoughton Highway ' Trailer Employees' ShopUnion are void and of no effect ; (5) that the respondent will notdischarge or in any manner discriminate against members of LocalNo. 135 or Local No. 136, United Automobile Workers of Americaor any person assisting said organizations or engaging in unionactivity; (6) that the respondent' has instructed its foremen andother supervisory officials to remain neutral as between organiza-tions 'and that any violations of this instruction should be reportedto it; and (7) that such notices will 'remain posted for a period ofat least thirty (30) consecutive days from the date of the posting;andf.Notify the Regional Director for the Twelfth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.5.The allegations in the complaint that the respondent has en-gaged in and is engaging'in unfair labor practices, within the mean-ing of Section 8, subdivision (3) of the Act, by refusing to reinstateErnest Gonzolus, are hereby dismissed'.6.The allegations in the amended complaint concerning John D.Erickson are hereby dismissed.[SAME TITLE]September 24, 1937The National Labor Relations' Board having issued a decision, in-cluding findings of fact, conclusions of law, and order, in the aboveentitled case on September '10, 1937; and it appearing that said ordershould be amended, the Board hereby amends the same by changingthe semicolon at the end. of subdivision c of paragraph 4 of theorder' to a comma, 'and adding 'thereto the following : "less anyamount earned by him during that period;".